Title: Memorandum on Appointments, 6 July 1802
From: Jefferson, Thomas
To: 


          
            
              Lyttleton W. Tazewell
              }
              of Norfolk. Commrs. of bankruptcy Virginia
            
            
              Richard Evers Lee.
            
            
              Moses Myers.
            
            
              Thomas Blanchard
            
          
          ─────
          
          
          
            
              Thomas Ward of Newark
              }
              do. for New Jersey.
            
            
              Phineas Manning of N. Brunswick
            
            
              John Cobb. of Morris.
            
            
              Isaiah Shinn of Woodstown
            
            
              Abraham Brown of Burlington
            
            
              Anthony F. Taylor of Bordenton
            
          
          ─────
          
            
              Jonathan Loring Austin.
              }
              of Boston
              }
              do. for Massachusets.qu. if those of Portland shd. not be named for Maine which I believe is a separate district.
            
            
              Thomas Dawes junr.
            
            
              Samual Brown
            
            
              Joseph Blake
            
            
              Samuel Allen Otis
            
            
              Thos. Edwards
            
            
              Josiah Smith
              }
              of Newbury port.
            
            
              Ralph Cross
            
            
              Joseph Markwan
            
            
              Joshua Carter
            
            
              Joseph Mc.lellan
              }
              of Portland
            
            
              Joseph Boyd
             
              
            
            
              Salmon Chase
            
            
              William Widgery
            
          
          Thomas Stuart of Tennissee to be Attorney of Tennisee
          
            Th: Jefferson
            July 6. 1802.
          
        